Citation Nr: 0931052	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-07 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity neurological defects, claimed as secondary to 
service-connected residuals of mechanical low back pain.

2.  Entitlement to service connection for left lower 
extremity neurological defects, claimed as secondary to 
service-connected residuals of mechanical low back pain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk

INTRODUCTION

The Veteran had active service from December 1958 to December 
1960 and from April 1962 to February 1968.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for lower 
extremity neurological defects as secondary to the service-
connected disability of residuals mechanical low back pain.  
The claims file subsequently was transferred to the RO in 
Detroit, Michigan.  The Veteran testified before the 
undersigned Acting Veterans Law Judge at a Board Hearing at 
the RO in Detroit, Michigan.  A transcript of the hearing is 
of record.

During the June 2009 hearing before the undersigned, the 
Veteran's representative raised the matter of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for lower extremities 
due to treatment performed by VA, specifically a 
malfunctioning motorized VA-issued scooter.  This matter has 
not been adjudicated and is referred to the RO for 
appropriate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that there is no link 
between the Veteran's lower extremity neurological defects 
and his service-connected residuals of mechanical low back 
pain or service.


CONCLUSIONS OF LAW

1.  Right lower extremity neurological defects were not 
incurred in or aggravated during active service and are not 
proximately due to or the result of a service connected 
disease or injury.  U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  Left lower extremity neurological defects were not 
incurred in or aggravated during active service and are not 
proximately due to or the result of a service connected 
disease or injury.  U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated in December 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328, Fed. 
Cir. 2006; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c) under the facts and circumstances of this case.  
In this regard, the record for review contains the Veteran's 
service treatment records and private treatment records, and 
the Veteran was afforded a VA examination with a medical 
opinion.  In addition, the Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and the duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The Board 
concludes that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  Therefore, the Board finds that the 
duty to notify and the duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.

When a Veteran seeks service connection for a disability, 
consideration shall be given to the supporting evidence if 
consistent with the places, types, and circumstances of 
service, as evidenced by service records, the history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303 (a).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service, or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303 (b).

Pursuant to 38 C.F.R. § 3.310 (a) a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998).  (Noting requirements for 
establishing service connection on a secondary basis).  In 
order to establish a secondary service connection claim, the 
Veteran must show: (1) the existence of a current secondary 
disability; (2) the existence of a service-connected 
disability; and (3) evidence that the service-connected 
disability proximately caused the secondary disability.  38 
C.F.R. § 3.310 (a).  A Veteran may also establish secondary 
service connection by demonstrating that his current 
(secondary) disability became aggravated or worsened by the 
already service connected disorder.  38 C.F.R. § 3.310(b); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  (Holding that 
"when aggravation of a veteran's nonservice-connected 
[secondary] condition is proximately due to or the result of 
a service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation"); Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).  ("Additional disability resulting from the 
aggravation of a nonservice-connected [secondary] condition 
by a service-connected condition is also compensable under 38 
C.F.R. § 3.310 (a)").  If the Veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310 (a).

The Veteran contends that he is entitled to service 
connection on a secondary basis for lower extremity 
neurological defects due to his service-connected residuals 
of mechanical low back pain.  

As an initial matter, the Board observes that the Veteran has 
not contended that his claimed lower extremity neurological 
defects are directly due to his active service.  Rather, he 
has consistently claimed that he suffers lower extremity 
neurological defects as a result of his service-connected 
residuals of mechanical low back pain.  Moreover, there is 
nothing in the Veteran's service treatment records or 
elsewhere in the claims folder which suggests that the 
Veteran suffered from lower extremity neurological defects 
while in active service.  The service treatment records are 
negative for any treatment of neurological defects.  There is 
no evidence of lower extremity neuropathy during the lifting 
injury to the back in April 1966.  The record specifically 
noted that the pain was non-radiating to the legs.  The 
December 1967 discharge examination was negative.  The first 
finding of lower extremity problems after service is in 1988, 
which is 20 years after service and coincides with a 1988 
motor vehicle accident.  As such the Veteran's lower 
extremity neurological defects are not related to service.  
The Board's discussion will therefore be devoted exclusively 
to the matter of secondary service connection.

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service- 
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

With respect to the first element under Wallin, a careful 
review of the file demonstrates that there is evidence of 
lower extremity neurological defects.  The record shows the 
Veteran has had problems with left lower extremity 
neurological deficiency since 1988, when he was in a car 
accident that caused partial paralysis of the left lower 
extremity.  In the June 2009 Board hearing, the Veteran 
stated that both of his legs give out causing him to fall 
every now and then.  He has not been able to walk on his own 
and currently has to use a wheelchair and walker in order to 
move around.

Since there is evidence of lower extremity neurological 
defects, the Board must move to the next element.  With 
respect to Wallin element (2), a service-connected 
disability, the Veteran was granted service connection for 
residuals of mechanical low back pain in a September 1993 
rating decision.

With respect to element (3), medical nexus, the evidence 
shows that the lower extremity neurological defects are due 
to a 1988 automobile accident in which the Veteran was 
injured, and not to his service-connected back disability.    

Private treatment records in 1988 and 1989 show the Veteran 
suffered a spinal cord injury to his cervical spine during a 
motor vehicle accident and suffered quadriparesis on the left 
side of his body including the left lower extremity.  A 
November 1988 private treatment record gave the impression 
that the Veteran suffered from central cord syndrome, 
secondary to hyperextension injury.  A March 1989 medical 
record noted that the Veteran was receiving outpatient 
occupational therapy on a regular basis and had frequent 
falls with his left extremity giving out.  He walked with a 
cane.  He continued to receive treatment for his injuries 
through 1990.

An August 1992 VA examination diagnosed the Veteran with cord 
injury, C-3 level, with resultant quadriplegia and present 
quadriparesis with gradual improvement over a period of 2 1/2 
to 3 years.  An August 1993 VA examination states that the 
diagnosis for the Veteran's lumbosacral spine was mechanical 
back pain syndrome without significant radiculopathy.  It was 
noted that the issue was somewhat clouded by the fact that he 
has had a cervical spine injury, but on history taking 
examination, all this appeared to be related to his cervical 
spine injury rather than his lumbosacral spine injury.  

In July 1997, a VA examination noted that the Veteran had 
left lower extremity flaccidity after cervical spine injury 
from automobile accident in 1988.  The examiner stated that 
the Veteran's primary problem on that day was his flaccid leg 
secondary to the neck injury.  A July 1997 VA treatment 
record summary states that the Veteran had a history of 
injury with left sided weakness.  It also states that the 
Veteran was admitted due to severe left hip pain and frequent 
falls.

A May 1999 VA treatment record shows the Veteran stated that 
he had bladder problems and peripheral neuropathy.  In a 
September 1999 VA physical therapy note, it stated that the 
Veteran was referred because of low back pain radiating to 
the left thigh.  The Veteran had difficulty rolling on his 
side on the treatment table secondary to left sided weakness 
and pain.  Following the treatment, the Veteran's left knee 
buckled while attempting to stand.  

A September 1999 VA examination shows an impression was that 
there was no ongoing radiculopathy.  On neurological 
evaluation, pinprick sensation was normal.  The knee reflexes 
were symmetrical; right ankle reflex was present; and left 
ankle reflex was absent secondary to ankle injury.  

In November 2005, a VA examiner noted that he had not 
reviewed the claims file but had access to the Veteran's VA 
medical records.  The examiner noted that in 1988, the 
Veteran had a car accident and was not belted in.  He had a 
neck injury and a spinal cord injury that left his left 
extremities paralyzed.  He recovered partially from this 
though he required a motorized scooter.  He had an increase 
in pain while riding his scooter when it jarred his back.  He 
had an exacerbation of his low back strain and pain.  X-rays 
were done, which showed progressive degenerative disk changes 
at L4-L5 and L5-S1 with spondylosis, when compared to 
previous x-rays.  He denied any loss of bowel movements; and 
had some bladder leakage proximal since the spinal cord 
injury.  He did not report erectile dysfunction.  The 
examiner found that the Veteran had lumbosacral neuritis 
proximal to his spinal cord injury.  On sensory examination, 
reflexes in the right patellar were 2+ and on the left were 
3+.  The Achilles was blunted bilaterally.  Monofilament 
sensorium was present at the mid right calf all the way up to 
the central dermatome; on the left side, it was absent at the 
feet bilaterally and up the left sural track up the hip; 
monofilament sensorium was absent at the left radicular 
track, as well.  The examiner found that the Veteran had a 
re-injury to the low back from a jolt from the scooter that 
he used because of his spinal cord injury that occurred after 
service to the cervical spine.  The degenerative disk changes 
at L4-L5, L5-S1 essentially with spondylosis were found most 
likely to be related to the low back strain that occurred in 
service; however, the immobility rendered from this condition 
had been exacerbated further in terms of mobility tolerance 
due to the chronic pain from the re-injury to the low back.  
The neurosensory deficits in the lower extremities with focal 
motor weakness in the left side lower extremities were more 
likely related to the spinal cord injury.  The Veteran had 
some hip flexion spasms, which were at least as likely as not 
aggravated by the lumbar strain that occurred most recently.  

An April 2007 VA examiner noted a review of the claims file 
including that in 1988, the Veteran was in a car accident, 
which caused a moderately severe injury to the spinal cord, 
sustaining an injury to the cervical spine.  He thereafter 
developed hemiparesis as a result of that injury with a long 
period of convalescence and partial recovery of motor 
strength in the left lower extremity as well as in the left 
upper extremity.  On physical examination, the examiner noted 
that the Veteran was at a high fall risk.  Lower body 
reflexes were brisk on the right and diminished on the left.  
On muscle strength testing, quadriceps strength on the right 
was 5 out of 5; on the left quadriceps strength was 4 out of 
5.  Sensation to light touch and vibration was present in the 
right lower extremity but slightly diminished in the left 
lower extremity.  It was noted that x-rays in 2005 showed 
degenerative disk changes at L4-L5 associated with 
spondylosis.  April 2007 x-rays also showed that L4-L5 disc 
disease with degenerative spondylosis, fecal retention, 
meteorism, and other age-related changes were seen.  The 
examiner opined that the Veteran's mechanical back strain 
that occurred while in active service was aggravated by a 
1988 car accident.  The degenerative disc disease of the 
lumbar spine per x-ray report was not solely related to the 
mechanical back strain.  The degenerative disc disease of the 
lumbar spine was most likely caused by the 1988 car accident, 
aging, and mechanical back strain.  The examiner also found 
that the Veteran had a high fall risk due to left upper and 
lower extremity weakness related to the 1988 car accident.  

In the June 2009 Board hearing, the Veteran stated that as a 
result of the accident, he was paralyzed from his shoulders 
down.  It was four months after the accident before the 
Veteran was strong enough that he was able to walk in his 
home.  He claims to have regained full strength in his lower 
extremities after four months and that he did not have any 
problems with his lower extremities until his scooter jerked 
him in September 2005.  

On the basis of above evidence, element (3) is not met and 
the claim fails on that.  The preponderance of the medical 
evidence of record relates the current neurological 
impairment in the lower extremities to the 1988 car accident 
and cervical spine injury.  While a September 1999 VA 
physical therapy treatment record notes low back pain 
radiating to the left thigh and the Veteran complained of 
bladder problems and peripheral neuropathy in May 1999, this 
is not enough to balance out all of the negative evidence 
against the Veteran's claim.  The September 1999 VA examiner 
found no ongoing radiculopathy.  The November 2005 VA 
examiner found that the neurosensory deficits in the lower 
extremities and focal motor weakness in the left lower 
extremities were more likely related to the spinal cord 
injury.  The April 2007 VA examiner reviewed the claims file 
and also specifically determined that the lower extremity 
weakness was related to the 1988 car accident.  The 2007 
examination report did not identify any other neurological 
impairment in the right lower extremity other than weakness, 
as reflexes on the right were brisk, muscle strength testing 
was 5/5 on the right, and sensation was normal in the right 
lower extremity.  In 2007, the degenerative disk disease was 
not found to be solely a result of the mechanical back strain 
but also to be related to the 1988 car accident, and the 
Veteran's age.  The record further shows that the left lower 
extremity impairment has been consistently related to the 
1988 motor vehicle accident when the Veteran suffered from 
quadriparesis on the left side of his body including the left 
lower extremity.  To the extent that the Veteran and the 
evidence attributes his lower extremity neurological 
impairment to his VA-issued motorized scooter, this matter 
has been referred to the RO in the introduction.

The Veteran genuinely believes that his lower extremity 
neurological impairment is related to his service-connected 
back disability.  His factual recitation as to symptoms is 
accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his neurological impairment and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the medical 
evidence of record that relates the present neurological 
impairment in the lower extremities to his post-service 1988 
motor vehicle accident.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006). 

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for lower extremity 
neurological defects as secondary to service-connected 
residuals of mechanical low back pain have not been met.  A 
preponderance of the evidence is against the Veteran's claim.  
The benefits sought on appeal are therefore denied.


ORDER

Service connection for right lower extremity neurological 
defects, claimed as secondary to service-connected residuals 
of mechanical low back pain is denied.

Service connection for left lower extremity neurological 
defects, claimed as secondary to service-connected residuals 
of mechanical low back pain is denied.


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


